ORDER
This matter having come before the Court on the presentation of a certified copy of the Order of the District of Columbia Court of Appeals dated June 16, 2016 wherein Eleanor Nace was disbarred from the practice of law in the District of Columbia; and it appearing that Eleanor Nace is also a member of the Bar of this Court; it is this 16th day of December, 2016,
ORDERED by the Court of Appeals of Maryland that the Respondent. Eleanor Nace, be, and she is hereby, indefinitely suspended, effective immediately, from the further practice of law in the Slate of Maryland, pending further order of this Court, pursuant to Maryland Rule 19-737(d); and it is further,
ORDERED that the Clerk of this Court shall strike the name Eleanor Nace from the register of attorneys, and pursuant to Maryland Rules 19-737© and 19-761(b) shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.